            Case 3:17-cv-03529-VC Document 211 Filed 03/29/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  GORDON NOBORU YAMAGATA, et al.,                   Case No. 17-cv-03529-VC
                 Plaintiffs,
                                                    ORDER REGARDING MOTION FOR
            v.                                      PRELIMINARY APPROVAL
  RECKITT BENCKISER LLC,                            Re: Dkt. No. 203
                 Defendant.



       For the reasons discussed at the hearing, the motion for preliminary approval of the class

settlement is denied. If the parties choose to file a renewed motion for preliminary approval, in

addition to the issues discussed at the hearing, the motion should also address the following

question:

       For each household that selects the product benefit, what is the proper per-bottle amount

to deduct from the Common Fund? For example, suppose a household makes a claim for one
bottle, and chooses the product benefit. That household is entitled to $75 in product. If $75 is

deducted from the Common Fund, does the household’s choice of the product benefit rather than

the $22 cash benefit harm the other class members by disproportionately reducing the amount of

money available to satisfy other claims (by either increasing the number of claimants or

increasing the pro rata share for each claim)? Should the Common Fund instead be reduced by

the amount of Reckitt Benckiser’s lost profit for giving away the product, or by the settlement’s

“cash equivalent” (that is, $22)? The renewed motion must clearly identify what amount will be

deducted from the Common Fund for each bottle’s worth of product benefit claimed and explain
why that amount is proper and fair to the class members.
        Case 3:17-cv-03529-VC Document 211 Filed 03/29/21 Page 2 of 2




      IT IS SO ORDERED.

Dated: March 29, 2021
                                   ______________________________________
                                   VINCE CHHABRIA
                                   United States District Judge




                                      2
